 


110 HRES 21 IH: To honor and recognize the achievements of Craig Webre for his 15 years of dedicated service as Sheriff of Lafourche Parish, Louisiana.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 21 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Jindal submitted the following resolution; which was referred to the  Committee on the Judiciary 
 
RESOLUTION 
To honor and recognize the achievements of Craig Webre for his 15 years of dedicated service as Sheriff of Lafourche Parish, Louisiana. 
 
 
Whereas Craig Webre, a lifelong resident of Lafourche Parish, Louisiana, continues 15 years of service as Sheriff of Lafourche Parish; 
Whereas Craig Webre, elected as Sheriff of Lafourche Parish on July 1, 1992, ushered in a new era of accountable, responsible, and professional law enforcement in Lafourche Parish; 
Whereas in the past 15 years, Sheriff Webre enhanced first responder morale, equipment, and communication capability, and initiated or improved over 40 public service programs including Crimestoppers, Crisis Management Unit Team, and Police Social Services, a one-of-a-kind comprehensive victim assistance program that serves approximately 1,400 crime victims per year; 
Whereas Sheriff Webre designed Meals on Wheels to lower the high cost of meals for the elderly in Lafourche Parish, and over 43,000 meals prepared at the Detention and Work Release Centers are annually distributed to the elderly; 
Whereas under Sheriff Webre’s leadership, the Lafourche Parish Sheriff’s Office became the second Sheriff’s office in the history of Louisiana to become nationally accredited, placing the Sheriff’s office in the top four percent of all the law enforcement agencies in the United States; 
Whereas Sheriff Webre coordinated the distribution of personnel, material, and supplies to storm damaged parishes during and after Hurricanes Katrina and Rita, and worked to provide access for local, State, and national emergency responders to come to the aid of neighboring parishes in Louisiana; 
Whereas on September 22, 2005, under the leadership of Sheriff Webre, combined efforts of the United States Coast Guard and two members of the Sheriff’s Crisis Management Unit rescued a woman in her eighth month of pregnancy and her three-year-old son from the winds and floods caused by Hurricane Rita; and 
Whereas in 2006, as widely respected by his peers, Sheriff Webre was elected as First Vice-President of the National Sheriff’s Association, in line to become the National President of such association in 2007: Now, therefore, be it 
 
That the House of Representatives honors and recognizes the achievements of Sheriff Craig Webre, who exemplifies willingness, dedication, and sacrifice to ensure the security of the citizens of Lafourche Parish, Louisiana. 
 
